Walton, J.
We think the plaintiffs’ bill must be dismissed for want of sufficient proof to sustain it. It is undoubtedly true, as the plaintiffs’ counsel contends, that a town can not lawfully divide its money among its inhabitants. But the defendants deny the existence of an intention to do so. They say that, on the contrary, the officers and agents of the town had been advised by legal counsel, and were satisfied, long before the commencement of this suit, that it would be illegal to do so. The votes of the town indicate a willingness, and, perhaps, an *136intention, to divide the "Lithgow money,” provided they could do so lawfully. But there is no proof that the town, or any of its officers or agents, intended such a division at the time of the commencement of this suit. The Court is, therefore, of opinion that there is no call for the injunction prayed for, and that the same ought not to be granted.

Decree below (dismissing the bill) affirmed, without costs.

Peters, C. J., Virgin, Libbey, Foster and Haskell, JJ., concurred.